Title: To James Madison from Turrell Tufts, 22 January 1804 (Abstract)
From: Tufts, Turrell
To: Madison, James


22 January 1804, Paramaribo. “My several Letters to you will inform of some violent & disgraceful impositions lately practiced here upon our Vessels by the Governt. of this Colony.” Now recapitulates them: “I do it that you may get hold of the masters of the Vessels who are the subjects of the impositions; because I suspect, that on their arrival in the United States, they will fear to make a report of them—least they should be liable to the revenge of this Govt. on a future voyage.
“William Wyman master of the Schooner Ann of Boston, owned by Enoch James & others, came before me & made a solemn declaration, that His Excelly Peiter Berranger the Commissary General has forced upon his Vessel—a Person by the name of Desterno—banished out of this Colony for some Crime. John Fletcher of the Schooner Charles owned by William Dia⟨s⟩ of Phila. has also done the same—in respect to a Person named Moor Rosier—& Abraham Waters master of the Schr William of Boston—owned by Mess Winthrops of Cambridge—has also done the same in respect to a person named M. C. Praff. All these masters have taken Copies of their declarations, and I shall forward Copies to your Office—as soon as possible.” Has been told that this is an old practice but notes that vessels of no other country are so treated. “I am also informed by some masters of Vessels—that the same thing is Practiced in Demrary—and that it has never been made public for reasons above mentioned.” Berranger has refused to recognize Tufts as consul for the U.S., but “he would allow me to act as Agent were I particularly instructed on the subject.” “Is it possible to submit to such ignominious impositions—&c from a Petty Colony—which has been reared by the fostering care of the US. A. even from its first existence, and whose very being yet depends on the continuance of our Good will? I know it is far from the real policy of the US to take any foreign Colony under its protection. But I assure you that the People would immediately surrender it, were the demand to be made. I only mention this circumstance to impress on your mind—the consciousness of the People—that it is only to the US they can look for, or expect support.” Asks in a postscript that his letter not be made public: “were its contents known—I should suffer for it.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 3 pp.; addressed “via Baltimore Sch: Good Intent”; docketed by Wagner.


